Citation Nr: 1545428	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a broken nose. 


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2015, the Veteran presented sworn testimony during a video conference hearing in Newark, New Jersey, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Veteran's private treatment records indicate that he suffers from tinnitus, which is often associated with hearing loss.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2015).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss likely had its onset in active service.

2.  The Veteran fractured his nose in service and it is as likely as not that his currently diagnosed deviated septum is a result of that injury.  


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303 (2015).

2.  A deviated nasal septum (claimed as residuals of a broken nose) were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records are unavailable for review.  They were likely destroyed in a fire.  However, the Veteran testified at his September 2015 Board hearing that his duties as a tank driver exposed him to loud noises in service, and that he noticed diminished hearing by the time he was discharged from service.  He also testified he sustained trauma to his nose when he was banged around in a tank, that he sought treatment for excessive bleeding, and that he was told by the medic that he broke his nose.  The Board finds that the Veteran is both competent and credible to make such statements.

Post-service evidence includes privately administered audiological tests that diagnose the Veteran as having bilateral sensorineural hearing loss, which the AOJ has essentially conceded as meeting the requirements of 38 C.F.R. § 3.385.  There is also evidence that the Veteran has a deviated nasal septum.


The Veteran testified that his hearing never returned to "normal" post-service.  He says he tried not to let it bother him as he was busy helping to raise a family.  His wife distinctly recalled that the Veteran displayed problems with his hearing when the initially met in 1962.  With respect to his in-service nose injury, the Veteran maintained that his nose never completely healed.  He said he was left with a deformity of nose, which the Board interprets to mean his diagnosed deviated septum.  Again, the Board finds this testimony credible.  

The Veteran was not afforded a VA examination or opinion regarding either of his disabilities on appeal.  However, based on his credible testimony of inservice onset of his symptoms and continuous symptoms since service, the Board finds that Remand to obtain a medical opinion regarding nexus is not necessary.  The evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and residuals of a broken nose had their onset during his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claims for service connection for bilateral hearing loss and residuals of a broken nose are granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a deviated nasal septum is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


